Citation Nr: 1521511	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder, including schizophrenia.

2. Entitlement to service connection for an acquired psychiatric disorder, including schizophrenia.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty training from May 1995 to August 1995 and from June 10, 1996 to August 8, 1996.  He had subsequent service in the Louisiana Army National Guard until April 1999.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction of this case belongs to the RO in Atlanta, Georgia.

Evidence pertinent to the matter on appeal, including an opinion from a private psychologist, was received in August 2014.  The Veteran has waived initial RO consideration of this evidence.

The reopened claim of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2006 RO decision (and a November 2007 confirmed rating decision) denied entitlement to service connection for an acquired psychiatric disorder.

2.  Evidence received subsequent to the September 2006 and November 2007 RO decisions does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

CONCLUSIONS OF LAW

1.  The September 2006 RO decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the September 2006 decision is new and material, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim, any deficiency as to VA's duties to notify and assist, as to that aspect of the claim, is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

A RO decision dated in September 2006 (and confirmed in November 2007) denied entitlement to service connection for an acquired psychiatric disorder.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veteran assets that he had schizophrenia during his active duty training in 1996.  In a VA Mental Disorders Disability Benefits Questionnaire received in August 2014 (dated in October 2013) a private psychologist (AF, PhD) stated that it was likely that the Veteran's schizophrenia had developed during service.  The Board finds that the private psychologist's opinion pertains to an unestablished fact necessary to substantiate the claim (a link to service), and it, together with the medical records that document schizophrenia, raises a reasonable possibility of substantiating the claim.  As such, the Board finds, as did the RO, that new and material evidence has been received to reopen the claim.


ORDER

New and material evidence has been submitted in order to reopen the claim of entitlement to service connection for an acquired psychiatric disability, and that claim is reopened.


REMAND

While new and material evidence has been received to reopen the claim, whether the Veteran has psychiatric disability that is related to service is a medical question and requires medical expertise.  The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by that issue.

Private treatment records have noted that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  An attempt to obtain the SSA records should be made before proceeding with the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability records.  Any negative response should be documented in the file.

2.  The Veteran should be scheduled for the appropriate VA examination regarding his claim of entitlement to service connection for an acquired psychiatric disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  

Following examination of the Veteran and review of the claims file, the examiner should identify whether the Veteran currently has a psychiatric disability.  For each disability identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that that the identified psychiatric disability had its onset in service or within one year of service discharge, or is etiologically related to his active service. 

The lay statements from the Veteran and his mother about the onset and symptomatology of his psychiatric condition should be considered by the examiner in rendering any opinion.  Further, the examiner should acknowledge and discuss the findings made by the private psychologist in the October 2013 VA Mental Disorders Disability Benefits Questionnaire.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


